tcmemo_2003_243 united_states tax_court james e wells petitioner v commissioner of internal revenue respondent docket no filed date james e wells pro_se jason w anderson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions under sec_6653 b to and fraud_penalty under sec_6663 on petitioner’s federal_income_tax 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure tax additions to tax_year deficiency dollar_figure dollar_figure dollar_figure sec_6653 dollar_figure -- -- sec_6653 -- -- sec_6653 -- dollar_figure -- fraud_penalty sec_6663 -- -- dollar_figure of interest due on dollar_figure the only issue remaining for decision2 is whether petitioner is entitled to a credit for the dollar_figure that he forfeited to the united_states we hold that he is not findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in rochester minnesota on a date not disclosed by the record the united_states attorney for the northern district of illinois u s attorney instituted a criminal proceeding against petitioner petitioner’s criminal proceeding and charged him in a document entitled superseding information superseding information with four counts four counts alleging violations of u s c sec_666 bribery u s c sec_844 arson u s c sec bank fraud and sec_7201 income_tax evasion the u s attorney further charged petitioner in the superseding 2petitioner concedes all the determinations in the notice_of_deficiency information as follows from on or about date through date at chicago defendant james e wells knowingly and intentionally for the purpose of evading the filing with the internal_revenue_service of a currency transaction report irs form as re- quired by title united_states_code sec_5313 structured and assisted in structuring and attempted to structure and assist in the structuring of a transaction with domestic financial institutions namely by cashing twenty simultaneously-purchased and sequentially-numbered cashier’s checks each drawn on bell federal savings in the amount of dollar_figure and pay- able to defendant james e wells at the following domestic financial institutions in the following amounts on or about the dates cited date amount financial_institution dollar_figure new rush street currency exchange big_number new rush street currency exchange big_number new milwaukee-ogden currency exchange big_number columbia currency exchange big_number new milwaukee-ogden currency exchange big_number new milwaukee-ogden currency exchange in violation of title united_states_code sections and a from on or about date through date at chicago defendant james e wells knowingly and intentionally for the purpose of evading the filing with the internal_revenue_service of a currency transaction report irs form as re- quired by title united_states_code sec_5313 structured and assisted in structuring and attempted to structure and assist in the structuring of a transaction with domestic financial institutions namely by cashing five simultaneously-purchased and sequentially-numbered cashier’s checks each drawn on national security bank in the amount of dollar_figure and payable to defendant james e wells at the following domestic financial institutions in the following amounts on or about the dates cited date amount financial_institution dollar_figure national security bank big_number new milwaukee-ogden currency exchange big_number new milwaukee-ogden currency exchange in violation of title united_states_code sections and a from on or about date to on or about date defendant james e wells engaged in the above-described conduct in violation of title united_states_code section thereby subjecting to forfeiture to the united_states pursuant to title united_states_code sec_982 and title united_states_code sec_853 and p the following property and interests all of the defendant’s property used and intended to be used in any manner or part to commit or to facilitate the commission of defendant’s violations of title united_states_code section specifically this includes the following dollar_figure of the approximately dollar_figure in cash recovered from personal belongings of defendant james e wells at the time of his arrest by officers of the sarasota police department on or about date in violation of title united_states_code sec_853 and p on date petitioner and petitioner’s attorney james i marcus mr marcus entered into a plea agreement petitioner’s plea agreement with the u s attorney peti- tioner’s plea agreement stated in pertinent part this plea agreement is entirely voluntary and represents the entire agreement between the united_states attorney and defendant regarding defendant’s criminal liability in petitioner’s criminal proceeding this plea agreement concerns criminal liability only and nothing herein shall limit or in any way waive or release any administrative or judicial civil claim demand or cause of action whatsoever of the united_states or its agencies moreover this plea agreement is limited to the united_states attorney’s office for the northern district of illinois and cannot bind any other federal state or local prosecuting administrative or regulatory authorities except as expressly set forth in this plea agreement defendant will enter a voluntary plea of guilty to the superseding information in this case defendant will plead guilty because he is in fact guilty of the charges contained in the superseding information in pleading guilty defendant admits the following facts and that those facts establish his guilt beyond a reasonable doubt nothing in this plea agreement shall limit the internal_revenue_service in its collection of any taxes interest or penalties from defendant or defen- dant’s partnership or corporations defendant under- stands that the amount of tax as calculated by the internal_revenue_service may exceed the amount of tax due as calculated for the criminal case defendant acknowledges that the property identified in the forfeiture allegation contained in the information in this case constitutes substitute assets for the structured cash transactions described in that forfeiture allegation defendant further agrees to the entry of an order forfeiting any interest defendant may hold in the property identified in the forfeiture allegation of the information in this case defendant and his attorney acknowledge that no threats promises or representations have been made nor agreements reached other than those set forth in this plea agreement to cause defendant to plead guilty on date the united_states district_court for the northern district of illinois eastern division entered an order and judgment u s district_court judgment in petitioner’s criminal proceeding the u s district_court judgment in peti- tioner’s criminal proceeding adjudged petitioner guilty of the four counts alleged in the superseding information and also ordered petitioner to forfeit the following property to the united_states the amount of dollar_figure to the united_states on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years and in that notice respondent allowed no credit against the deficiencies additions to tax and penalty that respondent determined for those years amounts due for the years at issue for the dollar_figure forfeited to the united_states pursuant to the u s district_court judgment in petitioner’s criminal proceeding opinion although not alleged in the petition petitioner took the position at trial and takes the position on brief that he is entitled to a dollar_figure credit petitioner’s claimed credit against the amounts due for the years at issue in support of his position petitioner relies on his testimony at trial that at the time he signed petitioner’s plea agreement he instructed his attorney mr marcus to enter into an agreement with the u s attorney to have petitioner’s claimed credit applied against the amounts due for the years at issue on brief petitioner con- tends for the first time that he would not have entered into petitioner’s plea agreement without having had an agreement with the u s attorney to apply petitioner’s claimed credit against the amounts due for the years at issue we are unwilling to rely on petitioner’s testimony about an agreement with the u s attorney to apply petitioner’s claimed credit against the amounts due for the years at issue peti- tioner’s testimony is contradicted by petitioner’s plea agreement and the u s district_court judgment in petitioner’s criminal proceeding on the record before us we find that petitioner is not entitled to petitioner’s claimed credit we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot 3respondent argues that even if the court were to find that there was an agreement with the u s attorney to have petitioner’s claimed credit applied against the amounts due for the years at issue no such credit should be permitted that is because according to respondent a line of cases including 356_us_30 152_f3d_1200 9th cir 863_f2d_417 5th cir and 226_f2d_115 4th cir has held that allowing that type of credit would be against public continued to reflect the foregoing and the concessions of petitioner decision will be entered for respondent continued policy we shall not address respondent’s argument in light of our finding that petitioner did not have an agreement with the u s attorney to apply petitioner’s claimed credit against the amounts due for the years at issue
